EXHIBIT 99.1 Crown Media Holdings Announces Operating Results for Second Quarter of 2010 STUDIO CITY, CA – August 12, 2010 - Crown Media Holdings, Inc. (NASDAQ:CRWN) today reported its operating results for the three and six months ended June 30, 2010. Operating Highlights · Introduction of Original Lifestyle Programming.Hallmark Channel will introduce a new daytime programming block on September 13th including the exclusive premiere of season six of The Martha Stewart Show followed by original programming developed around the lifestyle genre. · Continued development of Hallmark Movie Channel.Hallmark Movie Channel subscribers increased to 35.8 million at the end of the second quarter, adding more than 17 million subscribers in the previous twelve months and earning the distinction as the fastest-growing cable networkamong all 92 Nielsen-measured cable channels.As an important step to unlocking the future revenue potential of this network, Hallmark Movie Channel became a rated channel during the second quarter. · Strong results for upfront ad sales season.Based on the strength of the Martha Stewart Brand, the introduction of an original lifestyle programming block, and the strong slate of original holiday movies, Hallmark Channel delivered its best results for the recent upfront ad sales season. “We are very excited about the introduction of our new original lifestyle programming on Hallmark Channel, and the unprecedented move of an original series from broadcast network to cable,” noted Bill Abbott, President and CEO of Crown Media.“This is an ideal partnership in terms of brand, audience and content, and we are looking forward to seeing our vision become a reality on September 13th.Early indications from advertisers and distributors confirm our expectations of the combined value and appeal of our new daytime format. “Our results for Hallmark Movie Channel also support our strategy of differentiating our channels.Distribution gains continue at a robust pace, and the new ratings we are receiving indicate a steadily growing audience for the channel.This is already translating into revenues with solid advertising gains.” Financial Results Historical financial information is provided in tables at the end of this release. Operating Results Crown Media reported revenue of $65.7 million for the second quarter of 2010, a 4% decrease from $68.2 million for the second quarter of 2009. Subscriber fee revenue remained constant period over period. Advertising revenue decreased 4% to $49.8 million during the quarter, from $51.9 million in the second quarter of 2009. The decrease in advertising revenue during the second quarter of 2010 is primarily due to decreased ratings. Crown
